RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1895-17T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

W.C.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF D.M.,

     a Minor.
_____________________________

                   Submitted January 16, 2019 – Decided February 4, 2019

                   Before Judges Koblitz and Mayer.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FN-02-0303-16.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Victor E. Ramos, Assistant Deputy Public
                   Defender, of counsel and on the briefs).
            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Sara M. Gregory, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith A. Pollock, Deputy Public
            Defender, of counsel and on the brief).

PER CURIAM

      S.M. (Samantha) 1 and W.C. (Walter) are the unmarried biological parents

of D.M. (David), who was born in November 2015. Walter appeals from the

November 16, 2017 order terminating protective services litigation and

continuing the parents' joint legal custody and Samantha's physical custody of

David.   The order, entered without a plenary hearing, continued Walter's

weekend parenting time supervised by either one of the child's grandmothers,

and required Walter to complete substance abuse treatment with negative

alcohol screens prior to an application for a change in custody or parenting time.

      In 2016, the Division of Child Protection and Permanency (Division)

became involved with this family due to the parents' volatile relationship and

Walter's substance abuse. When David was six-months-old, the family court

granted the Division's application for care and supervision of the family and


1
   We use initials and pseudonyms to identify the parties to preserve the
confidentiality of these proceedings. R. 1:38-3(d)(12).
                                                                         A-1895-17T1
                                        2
placed restraints on Walter's parenting time with David. The Division provided

services in an effort to rehabilitate Walter and lift the restraints on his parenting

time.

        From the start of litigation, Walter was on notice that supervised parenting

time would be unnecessary after he consistently tested negative for alcohol. He

completed a substance abuse program at New Pathway, but after seventeen

months of litigation and services, he continued to test positive for alcohol.

Walter proposed that dismissal of the case be conditioned on his testing negative

for alcohol. After the family court judge granted dismissal of the case without

parenting time restraints conditioned on Walter testing negative, Walter tested

positive. Given Walter's initial consent to the limitation on his parenting time

in the event of a positive alcohol test, we affirm.

        The family first became known to the Division in November 2015, when

the hospital where David was born reported that Samantha expressed concerns

about Walter visiting her and David in the hospital because he was "physically

violent." Samantha also reported that Walter had been abusing his prescription

medication for bipolar disorder, "drank a pint of whiskey each day, and . . . had

been abusing [c]ocaine for ten years."




                                                                            A-1895-17T1
                                          3
      Walter denied any incidents of domestic violence or substance abuse and

agreed to submit to random urine screens with the Division. In December 2015,

Walter tested positive for amphetamines.2      Walter missed four scheduled

substance abuse evaluations without providing a reason. In January 2016,

Walter submitted to a substance abuse evaluation and was recommended for

outpatient substance abuse treatment for "mild alcohol use disorder."       The

following month, Walter's urine tested positive for amphetamines. Walter did

not comply with recommended outpatient substance abuse treatment.

      In May 2016, when David was five months old, the Division received a

referral from the Englewood Police Department because Samantha reported that

while she was at Walter's home with David, Walter was "up all night drinking

whiskey and wine." She told police that Walter "jumped on top of her, pinned

and held her down," and then "shoved her against the wall, dragged her into the

hallway, and spit in her face." David was sleeping in the same room where the

altercation took place. Samantha reported "she feared for her son as [Walter]

was so intoxicated . . . ."


2
  Walter's counsel represented to the court that Walter had amphetamines in his
system due to a valid prescription for Adderall. The court reports from January
23, 2017, March 10, 2017, and May 30, 2017 reflect that Walter was not again
tested for amphetamines until he tested negative on June 15, 2017. The court
reports state Walter consistently tested negative for cocaine.
                                                                       A-1895-17T1
                                      4
      On June 1, 2016, the Division filed a complaint for care and supervision

with restraints on Walter's parenting time with David due to concerns for

domestic violence between his parents and substance abuse by Walter. At an

order to show cause hearing, after a Division caseworker testified, the court

granted the Division's application, continuing joint legal custody between the

parents and physical custody with Samantha. The court order provided that (1)

Walter was restrained from unsupervised contact with David and from

Samantha's home, (2) the Division was to supervise Walter's visits with David

for two hours, twice a week at the Division's local office, (3) Samantha was

restrained from attending Walter's visits with David, (4) Samantha and Walter

were to attend psychological evaluations and domestic violence counseling, and

(5) Walter participate in outpatient substance abuse treatment.

      In July 2016, the court modified the restraints to allow supervision of

Walter's visits by an approved supervisor in a community setting. The judge

expressed approval of Walter's participation in a substance abuse program. The

following month, the court granted Walter unsupervised parenting time on a

liberal basis.

      At a January 2017 hearing, Samantha requested that Walter's parenting

time be supervised again because he was not complying with substance abuse


                                                                      A-1895-17T1
                                       5
treatment despite a caseworker's offer to provide transportation. The caseworker

reported Walter had called her at times and "sounded pretty intoxicated."

Samantha also reported that Walter's attendance at co-parenting therapy was

"very inconsistent."      The co-parenting therapy provider recommended

individual therapy because Walter "demonstrated that he's not ready for co-

parenting."

      On February 17, 2017, the court held an emergent hearing after the results

from a blood spot 3 received the day of the hearing were positive for alcohol.

Also, the police observed Walter under the influence when he was more than an

hour late to pick up David on February 6, 2017. The urine test from the

following day was positive for alcohol. Walter refused a random alcohol screen

on the morning of the hearing. The court issued an order providing for weekly

parenting time supervised by the Division, two hours per visit, twice per week.

The order provided that "[Walter's] visits may revert to unsupervised [on] a self-

executing basis upon receipt of positive collaterals from [his] treating therapist."


3
  Testing was performed by the United States Drug Testing Laboratories, Inc.
A blood spot test uses a sample of blood from a finger prick, and is a less
invasive method of testing blood for alcohol than other alternatives, such as
needle and vial collection. Adult & Child Drug Testing Services, United States
Drug Testing Laboratories, Inc. 7 (last visited January 28, 2019),
https://issuu.com/usdtl/docs/forensic_catalog_2016?e=16760800/33882592.


                                                                           A-1895-17T1
                                         6
Four months later, Walter complied with a hair follicle test 4 that was positive

for alcohol.

      On September 14, 2017, the Division requested dismissal of the matter.

The Law Guardian reported that David was doing well in Samantha's care.

Walter had completed an outpatient substance abuse program, but missed two

blood spot tests due to employment obligations. Walter sought dismissal of the

case without parenting time restraints. Regarding a blood spot test taken that

morning, Walter's counsel said to the court: "[w]hatever it does come up as . . .

I want to make sure everyone's on notice that we -- we may seek to -- to ask for

a hearing regarding [dismissal with restraints]." Counsel continued: "my client

[understands] what Your Honor's order is and, more importantly, that it may be

conditioned upon . . . the results of the . . . blood spot test. We are asking that

if the blood spot test comes back negative that he be permitted to have

unsupervised contact with his child." 5 The court issued an order which provided

that the Division's recommendation for dismissal was reserved and Walter's



4
  A hair follicle test may detect drugs and alcohol for a period of up to ninety
days prior to testing. See id. at 4-5, 8-9.
5
   Samantha reported Walter had shown her "two different body cleanses, one a
liquid form and another a pill form, that he takes before providing screens."
Thus, Walter may have believed he could drink alcohol and still test negative.
                                                                          A-1895-17T1
                                        7
parenting time would be unsupervised upon receipt of a negative blood spot test.

The court made clear that "we will be on the course for a dismissal next time."

      Walter's September 14, 2017 blood test was positive for alcohol. On

November 16, 2017, the court held a final compliance review hearing. Walter

objected to dismissal with restraints on parenting time, noting that it was unclear

whether the test results indicated that Walter had a drinking problem, or that he

drank socially while he was not caring for David. Walter sought an additional

hearing:

            [WALTER'S COUNSEL]: I would just ask for some --
            another hearing, because I don't think it's fair that my
            client is being restricted with his child without
            something more. I think the Division just gave up.
            They don't want this case anymore.

            THE COURT: Oh, I don't think that the Division gave
            up at all . . . . I think the Division has given [Walter]
            more than ample opportunity to rectify this situation.
            Alcohol has been a concern since the beginning. I was
            going to dismiss this case last time. I did not. I wanted
            the blood spot and guess what? It's positive for alcohol.
            He is not taking his recovery seriously at all -- or his
            drinking seriously at all and he poses a risk to his son.
            Regardless of whether it's an illegal substance or it's not
            an illegal substance, alcohol is a very serious substance
            and he's not, in my opinion safe to be unsupervised with
            his child.

            [WALTER'S COUNSEL]: Judge, but we --



                                                                          A-1895-17T1
                                        8
            THE COURT: And I've given him the opportunity and
            this case has been open for a very long time and he still
            hasn't rectified the situation. He's gone to a program
            and he did successfully complete it and now he's right
            back where he started from. So we're not going to keep
            this case open infinitely. I'm dismissing the case today.

      The court terminated litigation, finding "no risk or safety issues for the

minor in the custody of the mother." The court order continued legal custody of

David with both parents and physical custody with Samantha.             Walter was

provided parenting time Saturday and Sunday supervised by the maternal or

paternal grandmother from 1:00 to 5:00 p.m. The order required Walter to

complete substance abuse treatment with negative screens prior to an application

for a change in parenting time. The order denied Walter's application for a

dispositional hearing "for the reasons set forth on the record."

      Our review of family court decisions is limited. Hand v. Hand, 391 N.J.

Super. 102, 111 (App. Div. 2007). "Because of their special expertise in family

matters," a reviewing court accords deference to family court fact-finding. Ibid.

(citing Cesare v. Cesare, 154 N.J. 394, 413 (1998)).

      While "a court must ensure that the statutory and constitutional rights of

the parent or guardian are scrupulously protected," these rights must be balanced

against the State's responsibility to protect the welfare of children. N.J. Div. of

Youth & Family Services v. G.M., 198 N.J. 382, 397 (2009).

                                                                           A-1895-17T1
                                        9
      Walter argues on appeal that the court violated his due process rights when

it dismissed the case with restraints on parenting time and imposed conditions

on lifting the restraints without holding an evidentiary hearing as to whether the

restraints were in David's best interests. In response, the Division argues that

Title 30 actions, unlike those brought under Title 9, do not require dispositional

hearings. Compare N.J.S.A. 30:4C-12, with N.J.S.A. 9:6-8.21(c). It is the

Division's position that "the trial court appropriately exercised its discretion and

relied on its long history with the case to properly conclude that no genuine issue

of fact warranted an evidentiary hearing at the time of dismissal from litigation

on November 16, 2017." The Law Guardian supports the Division's position,

citing "unrefuted evidence of [Walter's] continued substance abuse."

      Under Title 30, the Division may investigate a complaint alleging that the

parents are "unfit to be entrusted with the care" of a child, "fail to ensure the

health and safety of the child, or [are] endangering the welfare of such child."

N.J.S.A. 30:4C-12.

      "[T]he Legislature intended N.J.S.A. 30:4C-12 to authorize the Division

to intervene when children need services and a parent cannot provide that help

for no fault-based reason." N.J. Div. of Youth & Family Servs. v. I.S., 214 N.J.

8, 15 (2013). "Title 30 does not discuss dispositional hearings, as delineated in


                                                                           A-1895-17T1
                                        10
Title 9." N.J. Div. of Youth & Family Servs. v. J.D. (In re J.B.), 417 N.J. Super.

1, 23 (App. Div. 2010); N.J.S.A. 30:4C-12. "[T]he court's determination is

based on the best-interests-of-the-child standard . . . ." N.J. Div. of Youth &

Family Servs. v. A.L., 213 N.J. 1, 33 (2013). "Absent a showing that services

or [Division] supervision or both appear to be in the best interests of the child

because the services are needed to ensure the child's health and safety, a case

should be dismissed." N.J. Div. of Youth & Family Servs. v. T.S., 426 N.J.

Super. 54, 66 (App. Div. 2012). While "best interests" is not defined within the

statute, it has been interpreted to mean "protection of children fro m harm when

the parents have failed or it is 'reasonably feared' that they will." T.S., 426 N.J.

Super. at 65 (quoting N.J. Div. of Youth & Family Servs. v. Wunnenburg, 167

N.J. Super. 578, 586 (App. Div. 1979)). "Parents do not have the right to extend

litigation indefinitely until they are able to safely care for their children . . . ."

N.J. Div. of Child Prot. & Permanency v. S.D., 453 N.J. Super. 511, 524 (App.

Div. 2018).

      After seventeen months of litigation, the trial court made a finding that

David was safe in the physical custody of his mother with supervised parenting

time with his father. Rather than argue that he was ready for unsupervised

visitation, Walter requested more time to engage in services. Similar to the


                                                                             A-1895-17T1
                                         11
parent in S.D., Walter demonstrated that he is unable to correct the

circumstances leading to the restraints on parenting time by continuing to test

positive for alcohol in the face of a court order that conditioned unsupervised

parenting time on a negative alcohol screening, and thus dismissal of the

litigation with supervised visitation was appropriate. See ibid. Walter retains

the opportunity to apply for modification of parenting time when he completes

substance abuse treatment.

      Walter relies on G.M., 198 N.J. at 402, where the Court addressed an

action brought pursuant to Title 9, and remanded the case for a dispositional

hearing, at which "both sides may present material and relevant evidence," as

required by the dispositional hearing clause in the statute. Here, the Division

withdrew its Title 9 complaint, and pursued the action under Title 30, which

does not have a dispositional hearing requirement. N.J.S.A. 30:4C-12. I.S., 214

N.J. at 15-16, is also distinguishable because that case was brought under both

Title 9 and Title 30, and the children were removed from their mother's custody.

There, the Court found the Title 9 action should have been dismissed because

there was no finding of abuse or neglect. Id. at 31. Nonetheless, it noted

approval of the trial court's custody hearing, applying the best-interests test

before a transfer of custody. Id. at 40-41. Here, however, this case was not


                                                                       A-1895-17T1
                                      12
brought under Title 9 and does not involve a transfer of custody. Walter

maintained joint legal custody of David, and Samantha retained physical

custody. See also Wilke v. Culp, 196 N.J. Super. 487, 503 (App. Div. 1984)

(remanding for a plenary hearing where the parent was denied parenting time

entirely).

      Walter, who was represented by counsel, conceded that his abstention

from alcohol was required for him to exercise unsupervised parenting time with

his infant child. He agreed to take alcohol tests, which subsequently tested

positive.     He offered to condition lifting restraints on the results of his

September 14, 2017 test, which also tested positive. The record is replete with

evidence of his unhealthy alcohol involvement. In this factual situation, we do

not find a plenary hearing was necessary. The other issues raised by Walter on

appeal are without sufficient merit to warrant discussion in an opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                        A-1895-17T1
                                      13